Case 16-39654   Doc 526-1   Filed 12/08/20 Entered 12/08/20 10:14:37   Desc Exhibit
                                   1 Page 1 of 8




                                EXHIBIT 1
Case 16-39654      Doc 526-1     Filed 12/08/20 Entered 12/08/20 10:14:37            Desc Exhibit
                                        1 Page 2 of 8

                                SETTLEMENT AGREEMENT

       THIS SETTLEMENT AGREEMENT (this “Settlement Agreement”) is made as of
November 23, 2020, by and between Karen R. Goodman (the “Trustee”), the chapter 7 trustee in
the bankruptcy cases of Argon Credit, LLC (“Argon Credit”) and Argon X, LLC (“Argon X” and,
together with Argon Credit, the “Debtors”) on the one side, and Gary Zumski (the “Settling
Defendant”) on the other side.

                                          RECITALS

        WHEREAS, on December 16, 2016 (the “Petition Date”), the Debtors filed voluntary
petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in the U.S. Bankruptcy Court for the Northern District of Illinois (the “Bankruptcy Court”), which
are being jointly administered as Case No. 16-39654;

        WHEREAS, the Debtors’ bankruptcy cases were converted from cases under chapter 11
to cases under chapter 7 on January 11, 2017;

        WHEREAS, on January 11, 2017, Deborah K. Ebner was appointed the interim chapter 7
trustee of the Debtors’ estates;

       WHEREAS, on April 17, 2017, Deborah K. Ebner resigned as chapter 7 trustee and
Eugene Crane (the “Predecessor Trustee”) was appointed as interim chapter 7 trustee whose
appointment was confirmed by the Bankruptcy Court on July 6, 2017;

       WHEREAS, on June 1, 2020, the Trustee was appointed as the successor chapter 7 trustee
after Mr. Crane’s resignation;

       WHEREAS, on December 14, 2018, the Predecessor Trustee filed a complaint as
adversary proceeding case number 18-ap-00948 (the “Adversary Proceeding”) against the Settling
Defendant, among others, for claims including breach of fiduciary duty and avoidance and
recovery of pre-petition transfers under chapter 5 of the Bankruptcy Code;

        WHEREAS, the Trustee has stepped into the shoes of the Predecessor Trustee as plaintiff
in the Adversary Proceeding;

        WHEREAS, the Settling Defendant assert that he has certain defenses to the claims
asserted by the Trustee in the Adversary Proceeding; and

        WHEREAS, the Parties have exchanged information, negotiated and now desire to resolve
all matters respecting the Adversary Proceeding, upon the terms and conditions set forth below.

       NOW THEREFORE, for good and valuable consideration, it is hereby stipulated,
consented to and agreed by and between the Parties as follows:
Case 16-39654        Doc 526-1    Filed 12/08/20 Entered 12/08/20 10:14:37              Desc Exhibit
                                         1 Page 3 of 8

      1.      Settlement Sum. The Settling Defendant shall deliver to the Trustee the sum of
$75,000.00 (the “Settlement Sum”) in full satisfaction of the claims asserted against him in the
Adversary Proceeding on the following schedule and in the following manner:

           a. Monthly Payments. The Settlement Sum shall be paid in six (6) monthly installment
              payments. On or before December 15, 2020, the Settling Defendant shall issue to
              the Trustee a monthly payment in the amount of $37,500.00. Thereafter, the
              Settling Defendant shall issue to the Trustee five (5) additional monthly payments
              each in the amount of $7,500.00 on or before the first day of each month beginning
              February 1, 2021 with the final monthly payment being due on or before June 1,
              2021.

           b. Delivery. The monthly payments shall be paid by check issued by the Defendant
              and delivered as follows:

       Payable to:     Karen R. Goodman, Chapter 7 Trustee for the estate of Argon Credit, LLC

       Delivered to: Arthur G. Simon, Esq.
                     Crane, Simon, Clar & Goodman
                     135 S. LaSalle Street, Suite 3705
                     Chicago, Illinois 60603

         2.      Consent Judgment. Contemporaneously with this Settlement Agreement and as
an inducement to the Trustee to enter into this Settlement Agreement, the Settling Defendant shall
execute the consent judgment (the “Judgment”) attached hereto as Exhibit 1 in the amount of
$120,000.00. Settling Defendant shall deliver an executed copy of the Judgment to the Trustee on
or before December 15, 2020. The Judgment shall not be enforceable or recordable except upon
Settling Defendant’s failure to timely make any payment due under this Settlement Agreement and
Settling Defendant’s failure to cure such default. Upon the expiration of ten (10) days written
notice of default and the opportunity to cure, the Trustee shall be permitted to move for, and the
Settling Defendant shall not contest, entry of the Judgment if the Settling Defendant fails to timely
deliver a monthly payment to the Trustee as set forth in Paragraph 1. The Settling Defendant
waives any and all defenses to the entry of and enforcement of the Judgment, including but not
limited to any allegation that this Settlement Agreement was induced by fraud, and any and all
rights it may have to a stay of proceedings to enter and/or enforce the Judgment, as entered under
the terms of this Settlement Agreement. The Settling Defendant expressly consents to the
jurisdiction of the United States Bankruptcy Court for the Northern District of Illinois for the entry
of the Judgment. Notice pursuant to this paragraph shall be made via e-mail to globalwide08@gmail.com
                                                                                   ___________.

        3.     Claims Waiver. The Settling Defendant agrees to waive any and all claims he has
asserted against the Debtors or their estates including, without limitation, claims scheduled or filed
in these bankruptcy cases and any claims arising from payment of the Settlement Sum pursuant to
11 U.S.C. § 502(d).

       4.      Effective Date. This Settlement Agreement will become effective upon the first
date on which all of the following conditions have been met (the “Effective Date”): (i) the full
execution of this Settlement Agreement by each of the Parties; (ii) entry of a final, non-appealable




                                                  2
Case 16-39654      Doc 526-1      Filed 12/08/20 Entered 12/08/20 10:14:37            Desc Exhibit
                                         1 Page 4 of 8

order approving this Settlement Agreement entered by the Bankruptcy Court; and (iii) the date on
which the full amount of the Settlement Sum clears the Trustee’s bank account.

       5.      Dismissal of Adversary Proceeding. Within five business days of the Effective
Date of this Settlement Agreement, the Trustee will cause the Adversary Proceeding to be
dismissed as against the Settling Defendant with prejudice with each party to bear its own costs.

        6.      Trustee’s Release. As of the Effective Date, the Trustee, solely in her capacity as
Chapter 7 trustee for the Debtors, hereby releases the Settling Defendant from any and all claims,
demands, obligations, debts, and causes of action of every kind or nature, in law or equity, whether
now known or unknown, vested or contingent, belonging to the Debtors or their estates as of the
date of this Settlement Agreement including, without limitation, the claims for relief asserted or
that could have been asserted in the Adversary Proceeding. Notwithstanding the forgoing, the
Trustee’s Release is not a release, waiver, or discharge of obligations of the Settling Defendant
under this Settlement Agreement.

        7.      Settling Defendant’s Release. The Settling Defendant hereby releases the
Debtors, their estates, and the Trustee, solely in her capacity as the Chapter 7 Trustee for the
Debtors, from any and all claims, demands, obligations, debts, and causes of action of every kind
or nature, in law or equity, whether now known or unknown, vested or contingent, arising on or
before the date of this Settlement Agreement including, without limitation, all claims filed or
scheduled against the Debtors’ estates and any claim arising from payment of the Settlement Sum
pursuant to 11 U.S.C. § 502(h). Notwithstanding the forgoing, the Settling Defendant’s Release is
not a release, waiver, or discharge of obligations of the Trustee under this Agreement.

        8.     Bankruptcy Court Approval. Within seven (7) days after the full execution of
this Settlement Agreement, the Trustee shall file a motion in the Bankruptcy Court seeking entry
of an order approving this Settlement Agreement.

        9.     Counterparts. This Settlement Agreement may be executed in counterparts each
of which shall be deemed an original, but all of which together shall constitute one and the same.
This Settlement Agreement may be signed and transmitted electronically or by facsimile, which
shall be deemed to have the full force and effect of original ink signatures.

         10.    Authority to Enter into Settlement Agreement. The undersigned represent and
warrant that they have full authority to execute this Settlement Agreement on behalf of their
respective Party or client and have obtained all necessary approvals. This Settlement Agreement
is the resolution of disputed claims and nothing herein shall be deemed an admission against any
Party.

        11.   Entire Agreement. This Settlement Agreement sets forth the entire agreement
between the Parties and fully supersedes any and all prior agreements and understandings, written
or oral, between the Parties pertaining to the subject matter hereof. No modification of this
Settlement Agreement shall be binding or enforceable unless in writing and signed by the Parties.

         12.    Governing Law. This Settlement Agreement shall be construed and enforced in
accordance with the provisions of the Bankruptcy Code and, where not inconsistent, the laws of
Illinois, without regard to the conflicts of law or principles thereof.



                                                 3
Case 16-39654   Doc 526-1   Filed 12/08/20 Entered 12/08/20 10:14:37   Desc Exhibit
                                   1 Page 5 of 8
Case 16-39654   Doc 526-1   Filed 12/08/20 Entered 12/08/20 10:14:37   Desc Exhibit
                                   1 Page 6 of 8

                                   EXHIBIT 1




                                        5
Case 16-39654         Doc 526-1   Filed 12/08/20 Entered 12/08/20 10:14:37            Desc Exhibit
                                         1 Page 7 of 8


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


  In re:                                           Case No. 16-39654
                                                   (Jointly Administered)
  ARGON CREDIT, LLC, et al.,
                                                   Chapter 7

           Debtors.                                Honorable Deborah L. Thorne


  KAREN R. GOODMAN, the duly
  appointed and serving Chapter 7 Trustee for
  the estates of Argon Credit, LLC and Argon
  X, LLC,                                          18-ap-00948

                 Plaintiff,

  v.

  RAVIV WOLFE, et al.,

                 Defendants.
                                    CONSENT JUDGMENT

       Pursuant to the terms of the Settlement Agreement by and between Karen R. Goodman (the

“Trustee”), not individually but solely as the Chapter 7 Trustee of the estates of Argon Credit, LLC

(“Argon Credit”) and Argon X, LLC (“Argon X” and, together with Argon Credit, the “Debtors”)
on the one side, and Gary Zumski (the “Defendant”) on the other side, the Defendant hereby

consents to entry of final judgment in favor of the Trustee and against the Defendant in the amount

of $120,000.00 on Counts I, III, and XI of the Complaint, plus post-judgment interest at the

applicable statutory rate in effect at the time of entry of this Consent Judgment and all post-

judgment costs of collection or enforcement, including attorneys’ fees. Defendant also consents

to entry of final judgment in favor of the Trustee and against the Defendant on Count XII of the

Complaint and any and all claims held by Defendant against the Debtors or the Debtors’ estates is
hereby disallowed pursuant to section 502(d) of the Bankruptcy Code unless and until the

Defendant pays the full amount of this Judgment, plus applicable post-judgment interest and costs.
Case 16-39654         Doc 526-1    Filed 12/08/20 Entered 12/08/20 10:14:37   Desc Exhibit
                                          1 Page 8 of 8




ACKNOWLEDGED AND AGREED TO BY:


GARY ZUMSKI

By:
                   Gary Zumski
Printed Name:
         Member
Title:




           12/01
Dated:                           , 2020


                                               ______________________________

                                                   UNITED STATES BANKRUPTCY
                                                   JUDGE




                                               2
